In an action in which a divorce judgment was granted, defendant appeals from two orders of the Supreme Court, Kings County, (1) one dated June 21, 1974, (a) granting plaintiff’s motion to restrain defendant from proceeding with a motion in the Family Court wth respect to visitation rights as to the parties’ minor child and (b) enjoining defendant from proceeding on all matters then pending before the Family Court and (2) the other dated July 10, 1974, which, inter alla, after a hearing, granted plaintiff’s motion to punish defendant for contempt. Order dated June 21, 1974 affirmed. No opinion. Order dated July 10, 1974 modified, on the law, by (1) deleting from the first decretal paragraph the matter following the words “loss and injury”, (2) deleting from the second decretal paragraph the words “civil and”, (3) deleting the fourth and fifth decretal paragraphs and substituting therefor a provision directing that defendant forthwith pay $2,500 to plaintiff’s attorneys as a counsel fee, (4) deleting from the seventh decretal paragraph the words “contempt both civil and criminal” and substituting therefore the words “criminal contempt” and (5) deleting the eighth decretal paragraph. As so modified, order affirmed. Respondent is awarded a single bill of costs to cover both appeals. Defendant was ordered to pay $2,500 as a counsel fee and not as a penalty for his contumacious behavior. Therefore, it was error for the order to characterize such payment as a fine for civil contempt. Cohalan, Acting P. J., Christ, Brennan, Benjamin and Shapiro, JJ., concur.